 

 

McGREGOR W. SCOTT

United States Attorney .
ROBERT J. ARTUZ

Special Assistant United States Attorney

501 I Street, Suite 10-100 AUG 07 2019

Sacramento, CA 95814 CLERK, U.S, DISTRICT COURT
Telephone: (916) 554-2700 EASTERN DISTALET OF CALIFORNIA
Facsimile: (916) 554-2900 " — Ah

Attorneys for Plaintiff
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA CASE NO. a .
219-Mi0124- 0B
Vv. Qh
Talalima TOILOLO -~PROPOSED]| ORDER RE: REQUEST TO SEAL
DOCUMENTS
UNDER SEAL
SEALING ORDER

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the Complaint, Arrest Warrant, and supporting affidavit in the above-
captioned case shall be filed under seal and shall not be disclosed to any person unless otherwise ordered

by this Court.

Dated: 2--/F

 
 
  

i O—~

Hon. Deborah L. Barns
U.S. MAGISTRATE JUDGE

SEALING ORDER

 

 
